DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.

Response to Amendment
Applicant has amended claims 1, 7, 13, and 14. Claims 1-19 are pending.
The amendments to the claims have necessitated new rejections under 103 over the prior art previously relied upon. See 103 rejections below for details.

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/29/2022, with respect to the prior art rejections of record have been fully considered but they are not persuasive.  
Applicant has argued that Kim does not teach a mechanical grinding/milling process, and instead teaches denaturing the desired material and then applying shockwaves to destroy the material. Examiner respectfully disagrees.
First, it is noted that mechanical grinding is not recited in any of independent claims 1, 7, or their dependents. Mechanical grinding is recited in independent claim 14. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, while Applicant’s arguments regarding the mechanical grinding do apply to claim 14 and its dependents, they do not apply to claims 1, 7, or their dependents.
Regardless, Examiner respectfully disagrees with the notion that Kim does not teach mechanical grinding. In Kim, the grinding (pulverizing) is achieved by shockwaves generated through the explosion of microbubbles (paragraphs [0032]-[0040]). In the context of physics, the term “mechanical”, as in “mechanical energy” refers to the motion of objects and/or particles. Furthermore, the term “mechanical” as defined by Merriam-Webster can mean “caused by, resulting from, or relating to a process that involves a purely physical as opposed to a chemical or biological change or process”. In this context, it is understood that shockwaves are a mechanical phenomenon. Therefore, the grinding, by virtue of being carried out by application of shockwaves, a mechanical phenomenon, is understood to be a type of mechanical grinding. Thus, it is understood that the grinding step in Kim is a step of Mechanically grinding. Examiner notes that any chemical treatment before or during the grinding does not change the fact that the grinding itself is mechanical. If such were the case, the charring step (which is a chemical process) would disqualify the claimed method from including the claimed step of mechanically grinding in the same way as any other chemical treatment. 

Applicant has argued that Applicant’s process yields “a particle that is substantially homogeneous, having dimensions in the major axis greater than a given size, that yields a particle having more structure, such as spherical or cubical, though notably these are irregular in shape, than a flat particle of the prior art.” Examiner finds this argument unpersuasive.
It is noted that there is nothing in the claims requiring the produced char particles be substantially homogeneous, have dimensions in the major axis greater than a given size, have “more structure”, be spherical or cubical, and/or not be flat. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims do recite that the char particles have an irregular polyhedron shape. However, as discussed in the 103 rejections below, and as previously discussed in the Non-Final Rejection mailed 10/20/2021, Kim yields char particles having an irregular polyhedron shape, i.e. having the shape of a flake (Figure 1, paragraphs [0029], [0032], [0039], and [0040]). 
Examiner notes that real world objects that are “flat”, to an extent such that may be perceived as two-dimensional, are not actually two-dimensional. For example, a sheet of paper may be perceived as two-dimensional. However, it is understood that a sheet of paper is, in fact, three dimensional, as it has a height/depth, albeit one that is small in comparison to its length and width. Therefore, “flat” objects, such as sheets of paper and the flakes of Kim, are in fact polyhedrons, despite the possibility that they would be perceived as two-dimensional.

Applicant has argued that Kim yields a flat char particle rather than a char particle having the claimed “irregular polyhedron shape”. Examiner respectfully disagrees.
The claims merely require that the char particle have an irregular polyhedron shape. As discussed in the 103 rejections below, and as previously discussed in the Non-Final Rejection mailed 10/20/2021, Kim yields char particles having an irregular polyhedron shape, i.e. having the shape of a flake (Figure 1, paragraphs [0029], [0032], [0039], and [0040]).
Examiner notes that real world objects that are “flat”, to an extent such that may be perceived as two-dimensional, are not actually two-dimensional. For example, a sheet of paper may be perceived as two-dimensional. However, it is understood that a sheet of paper is, in fact, three dimensional, as it has a height/depth, albeit one that is small in comparison to its length and width. Therefore, “flat” objects, such as sheets of paper and the flakes of Kim, are in fact polyhedrons, despite the possibility that they would be perceived as two-dimensional.
In view of the above, Examiner maintains that Kim teaches the formation of char particles having and irregular polyhedron shape as required by the claims.

Applicant has argued that challenges arise when trying to classify flat particles which would not arise when classifying particles wherein all axes have similar dimensions. Applicant further argues that due to the challenges classifying flat particles, their process, which allegedly yields differently shaped particles would yield a different material, allegedly having a “much greater consistency” than that of Kim. Examiner finds this argument unpersuasive.
As discussed above and in the 103 rejections below, Kim yields a particle having an irregular polyhedron shape.
Furthermore, there is nothing in the claims requiring the produced char particles having all axes of similar dimensions, nor is there anything in the claims prohibiting the produced char particles from being flat. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In view of the above, Applicant’s allegation that their process yields different char particles and/or char particle containing material is not commensurate in scope with the claims, and is therefore, unpersuasive. 

With regard to the rejections of claims 1-3, 6, and 14 over Kim in view of Voorhees, Applicant has argued that Kim yields a flat char particle rather than the claimed char particles having the claimed “irregular polyhedron shape”. Examiner respectfully disagrees.
The claims merely require that the char particle have an irregular polyhedron shape. As discussed in the 103 rejections below, and as previously discussed in the Non-Final Rejection mailed 10/20/2021, Kim yields char particles having an irregular polyhedron shape, i.e. having the shape of a flake (Figure 1, paragraphs [0029], [0032], [0039], and [0040]).
Examiner notes that real world objects that are “flat”, to an extent such that may be perceived as two-dimensional, are not actually two-dimensional. For example, a sheet of paper may be perceived as two-dimensional. However, it is understood that a sheet of paper is, in fact, three dimensional, as it has a height/depth, albeit one that is small in comparison to its length and width. Therefore, “flat” objects, such as sheets of paper and the flakes of Kim, are in fact polyhedrons, despite the possibility that they would be perceived as two-dimensional.
In view of the above, Examiner maintains that Kim teaches the formation of char particles having and irregular polyhedron shape as required by the claims. Thus, Examiner maintains that claims 1-3, 6, and 14 are obvious over Kim in view of Voorhees. See 103 rejections below for details.

With regard to the rejections of claims 4 and 15-19 over Kim in view of Voorhees and Retsch, Applicant has alleged that Kim requires “a highly specific explosion process wherein the wet process is required to allow for explosion of microbubbles in a fluid to allow for the creation of flat particles,” that the flat particles are necessary for Kim to function, and that modifying Kim in view of Retsch to include the ball mill would render Kim unsuitable for its intended purpose. Although it is not explicitly stated, Applicant’s precise position is presumably that a ball mill would not produce flat particles and thus, render Kim unsuitable for its alleged intended purpose. Examiner finds this argument unpersuasive.	At present there is insufficient evidence in support of Applicant’s allegation that the use of a ball mill in Kim would result in particles that were not flat, i.e. in the form of a flake. Examiner notes that Attorney arguments do not take the place of evidence (see MPEP 716.01(c)II). Therefore, the allegation that the use of a ball mill would render Kim unsuitable for its intended purpose is unpersuasive. 
 
	With regard to the rejection claim 5 over Kim in view of Voorhees and Giorcelli, Applicant has argued that Giorcelli does not cure the alleged deficiencies of Kim and Voorhees with respect to claim 1, of which claim 5 is a dependent. However, as discussed above, and in the 103 rejection of claim 1 over Kim in view of Voorhees below, the combination of Kim and Voorhees is not deficient as alleged. Therefore, this argument is moot.

With regard to the rejections of claims 7-9, 11, and 12 over Kim in view of Giorcelli, Applicant has argued that Kim yields a flat char particle rather than the claimed char particles having the claimed “irregular polyhedron shape”. Examiner respectfully disagrees.
The claims merely require that the char particle have an irregular polyhedron shape. As discussed in the 103 rejections below, and as previously discussed in the Non-Final Rejection mailed 10/20/2021, Kim yields char particles having an irregular polyhedron shape, i.e. having the shape of a flake (Figure 1, paragraphs [0029], [0032], [0039], and [0040]).
Examiner notes that real world objects that are “flat”, to an extent such that may be perceived as two-dimensional, are not actually two-dimensional. For example, a sheet of paper may be perceived as two-dimensional. However, it is understood that a sheet of paper is, in fact, three dimensional, as it has a height/depth, albeit one that is small in comparison to its length and width. Therefore, “flat” objects, such as sheets of paper and the flakes of Kim, are in fact polyhedrons, despite the possibility that they would be perceived as two-dimensional.
In view of the above, Examiner maintains that Kim teaches the formation of char particles having and irregular polyhedron shape as required by the claims. Thus, Examiner maintains that claims 1-3, 6, and 14 are obvious over Kim in view of Giorcelli. See 103 rejections below for details.

With regard to the rejections of claim 10 over Kim in view of Giorcelli and Retsch, Applicant has alleged that Kim requires “a highly specific explosion process wherein the wet process is required to allow for explosion of microbubbles in a fluid to allow for the creation of flat particles,” that the flat particles are necessary for Kim to function, and that modifying Kim in view of Retsch to include the ball mill would render Kim unsuitable for its intended purpose. Although it is not explicitly stated, Applicant’s precise position is presumably that a ball mill would not produce flat particles and thus, render Kim unsuitable for its alleged intended purpose. Examiner finds this argument unpersuasive.	At present there is insufficient evidence in support of Applicant’s allegation that the use of a ball mill in Kim would result in particles that were not flat, i.e. in the form of a flake. Examiner notes that Attorney arguments do not take the place of evidence (see MPEP 716.01(c)II). Therefore, the allegation that the use of a ball mill would render Kim unsuitable for its intended purpose is unpersuasive. 

With regard to the rejections of claim 13 over Kim in view of Giorcelli and Voorhees, Applicant has argued that Kim yields a flat char particle rather than the claimed char particles having the claimed “irregular polyhedron shape”. Examiner respectfully disagrees.
The claims merely require that the char particle have an irregular polyhedron shape. As discussed in the 103 rejections below, and as previously discussed in the Non-Final Rejection mailed 10/20/2021, Kim yields char particles having an irregular polyhedron shape, i.e. having the shape of a flake (Figure 1, paragraphs [0029], [0032], [0039], and [0040]).
Examiner notes that real world objects that are “flat”, to an extent such that may be perceived as two-dimensional, are not actually two-dimensional. For example, a sheet of paper may be perceived as two-dimensional. However, it is understood that a sheet of paper is, in fact, three dimensional, as it has a height/depth, albeit one that is small in comparison to its length and width. Therefore, “flat” objects, such as sheets of paper and the flakes of Kim, are in fact polyhedrons, despite the possibility that they would be perceived as two-dimensional.
In view of the above, Examiner maintains that Kim teaches the formation of char particles having and irregular polyhedron shape as required by the claims. Thus, Examiner maintains that claims 1-3, 6, and 14 are obvious over Kim in view of Giorcelli. See 103 rejections below for details.

Applicant’s arguments, see Remarks, filed 8/29/2022, with respect to the double patenting rejections have been fully considered and are persuasive.  
Specifically, Applicant has argued that the terminal disclaimer filed 8/29/2022 has overcome the double patenting rejections of record. Therefore, the rejections have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0098827), hereafter referred to as Kim, in view of Voorhees (Hosokawa Micron Powder Systems “AN INTRODUCTION TO DRY POWDER CLASSIFICATION”).
With regard to claim 1: Kim teaches a process for creating a mixture of particulate (nano-sized) charred cellulose, wherein the cellulose from which the charred cellulose is made may be Hemp (abstract, Figure 1, Paragraphs [0003] and [0019]), the method comprising: 
Charring (carbonizing) in step S30 a portion of cellulose (which may be hemp) at a temperature in the range of 500-1500 °C to create a char material (carbonized cellulose) (Figure 1, paragraphs [0019], [0025], and [0026]).
Milling (pulverizing) the cellulose in step S50 to create a milled char (fine/nano-sized carbonized cellulose), the milled char having an irregular polyhedron shape, i.e. having the shape of a flake, and having a size (length) ranging from ones of nm to tens of nm (Figure 1, paragraphs [0029], [0032], [0039], and [0040]). Note: Char particles having a size (length) ranging from ones of nm to tens of nm are less than 2 microns in size (2 microns being equal to 2000 nm).
Kim does not explicitly teach carbonizing hemp stalks to produce the char material. 
However, as discussed above, Kim does teach carbonizing hemp (paragraph [0019]). In light of such a teaching, a person having ordinary skill in the art would find it obvious to use any portion of a hemp plant, including the stalk, when practicing the method of Kim. The selection of a known material based on its suitability for its intended use has been found to support a prima facie obviousness determination (see MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim by selecting hemp stalk as the cellulose to be charred, thereby selecting a cellulosic material which may be predictably carbonized to form char.
Modified Kim does not explicitly teach a step of rough cutting a portion of the hemp stalk prior to charring/carbonization thereof.
However, Kim does teach a step S10 of preparing the cellulose sample (i.e. the hemp stalk in modified Kim), wherein the sample may be provided as a powder (Figure 1, Paragraphs [0019]-[0021]). When the cellulose (hemp stalk) is provided as a powder, it will necessarily have undergone a step of milling/cutting. Furthermore, Kim teaches another embodiment wherein the cellulose may be hemp, and is prepared by cutting (paragraphs [0050] and [0051]). Note: “Rough cutting” is substantially identical in scope to “cutting”. It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim by “rough cutting” the hemp stalks in preparation for pyrolysis in order to obtain downsized (i.e. cut) hemp stalks predictably prepared for pyrolysis.
Modified Kim does not explicitly teach charring the hemp stalk at a temperature of greater than 1100 °C.
However, as discussed above, Kim does teach charring the cellulose (i.e. the hemp) at a temperature in the range of 500-1500 °C to create a char material (carbonized cellulose) (Figure 1, paragraphs [0019], [0025], and [0026]). The taught charring range of Kim overlaps the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim by pyrolysing the hemp stalks at a temperature of above 1100 °C, e.g. at a temperature of 1100-1500 °C, in order to predictably char the hemp stalks, as such a temperature range is indicated to be workable by Kim’s teachings on temperature.
Modified Kim is silent to a step of classifying the milled char with a classification system size to create a fraction of hemp char particles and to collecting a desired fraction from the classification system.
However, Kim does teach manufacturing fine cellulose char of a desired size (Figure 1, paragraphs [0040]). Furthermore, as discussed above, Kim does teach manufacturing char particles having a size (length) ranging from ones of nm to tens of nm (Figure 1, paragraphs [0032], [0039], and [0040]). Such char particles have a size of less than 2 microns (2 microns being equal to 2000 nm). A person having ordinary skill in the art would recognize that the addition of a classification step to would be desirable, as it would allow for char particles of a desired size to be separated from those of an undesirable size. Classification systems for classifying powders are well known in the art, as is the use thereof, as evidenced by Voorhees.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim in view of Voorhees by adding a step of classifying the milled char with a classification system, in order to separate a fraction of hemp char particles having a desired size from those that do not, and by adding a step of collecting the desired fraction from the classification system, in order to obtain said desired fraction.
It is noted that modified Kim teaches a method of creating a mixture of “nano-sized” char particles (Kim: paragraph [0039]). This meets the claim requirement of producing “micron-sized” char particles, as the nano-sized char particles have a size of less than 1000 microns (1 mm) (see claim interpretation above). Furthermore, the nano-sized particles of modified Kim have a size of less than 2 micrometers, and thus could be classified by the claimed classification system of less than 2 micron size. The creation of nano-sized char particles in modified Kim meets the claim limitation of creating micron sized char particles for both of the above described reasons.
With regard to claim 2: Modified Kim teaches a step of drying S20 the hemp stalk, wherein the drying step S20 takes place after the rough cutting (preparation step) S10 thereof (Kim: Figure 1, paragraphs [0019]-[0023]).
Modified Kim is silent to drying the hemp prior to the rough cutting thereof.
However, the method of modified Kim could be further modified to meet the limitation of drying the hemp stalks before the cutting thereof merely reordering the drying and cutting steps S20 and S10, such that the drying step S20 took place before the cutting (preparation) step S10. A person having ordinary skill in the art will recognize that dry biomass, e.g. dry hemp stalks, is easier to cut, grind, or otherwise downsize than wet biomass. As an example, it is notoriously well understood that dry grass is more brittle than live, wet grass. Similarly, it is notoriously well understood that dead, dry tree branches are far easier to break than live, wet tree branches.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim by reordering the steps thereof, such that the step of drying the hemp stalks is carried out before the step of rough cutting said hemp stalks, in order to supply the hemp stalks to the rough cutting step in a dry state, thus making the process of cutting the hemp stalks easier.
With regard to claim 3: Modified Kim teaches that the process of charring the hemp stalks involves adding a non-oxygen gas, i.e. an inert gas such as nitrogen, to a heating chamber (carbonization furnace) and holding the charring temperature for 0.5 to 4 hours (Kim: Paragraphs [0025] and [0026]). As discussed in the rejection of claim 1 above, the charring temperature is a temperature above 1100 °C, e.g. 1100-1500 °C, in modified Kim.
Modified Kim does not explicitly teach holding the temperature of greater than 1100 °C for at least one hour.
However, as discussed above, the charring temperature in modified Kim is held for a time period of 0.5 to 4 hours. The range of taught charring times in Kim overlaps the claimed range of charring times. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I). Furthermore, a person having ordinary skill in the art would recognize that charring time is a result effective variable in charring (i.e. carbonization/pyrolysis). Insufficient charring (pyrolysis) time will yield insufficiently charred (pyrolysed) product, and excessive charring time will waste time and energy and yield an excessively charred product. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim by optimizing the charring time thereof, such that the charring temperature of greater than 1100 °C is held for at least one hour, in order to obtain a product that has been charred (pyrolysed) to a desired extent.
With regard to claim 6: Modified Kim does not explicitly teach that the desired fraction from the classification system comprises a 95% specific classification size of less than 2 microns. However, as discussed in the rejection of claim 1 above, the milled char particles in modified Kim have a size of less than 2 microns. Therefore, the char particles of modified Kim meet the limitation of the desired fraction having a 95% specific classification size of less than 2 microns.
Modified Kim is silent to the desired fraction having a 95% bell curve of 1.5 microns.
However, Kim teaches manufacturing fine cellulose char of a desired size (Figure 1, paragraphs [0040]). In light of this teaching, a person having ordinary skill in the art would be motivated to apply the method of Kim to the manufacture of char particles having a variety of sizes, not just those having sizes explicitly suggested in Kim. Furthermore, Kim teaches that the carbonized cellulose (i.e. charred hemp stalks in modified Kim) has a size in the range of ones of microns to tens of microns prior to the step of milling (paragraph [0039]). Thus, a person having ordinary skill in the art would recognize that char particles having a 95% specific classification size of less than 2 microns and a 95% bell curve of 1.5 microns could be obtained from the process of modified Kim. 
Absent evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim by using the method thereof to predictably manufacture char particles having a wide variety of different desired sizes, including, but not limited to, a desired char particle fraction having a 95% specific classification size of less than 2 microns and a 95% bell curve of 1.5 microns.
With regard to claim 14: Kim teaches a process for creating a mixture of particulate (nano-sized) charred cellulose, wherein the cellulose from which the charred cellulose is made may be hemp (abstract, Figure 1, Paragraphs [0003] and [0019]), the method comprising: 
Drying S20 a portion of cellulose (which may be hemp), wherein the drying step S20 takes place after a preparation step S10 thereof, wherein the step of preparing the cellulose may comprise supplying said cellulose in powdered form (Kim: Figure 1, paragraphs [0019]-[0023]). When the cellulose (i.e. hemp) is provided as a powder, it will necessarily have undergone a step of milling/cutting.
Pyrolysing (carbonizing) in step S30 a portion of the dried cellulose (which may be hemp) at a temperature in the range of 500-1500 °C to create a char material (carbonized cellulose) (Figure 1, paragraphs [0019], [0025], and [0026]).
Adding the char to a grinding vessel (ultrasonic device) 1 and mechanically grinding (pulverizing) the char in step S50 to create a milled char (fine/nano-sized carbonized cellulose), the milled char having an irregular polyhedron shape, i.e. the form of a flake, and having a size (length) ranging from ones of nm to tens of nm (Figures 1 and 2, paragraphs [0029], [0032]-[0040]). 
Note: Char particles having a size (length) ranging from ones of nm to tens of nm are less than 2 microns in size (2 microns being equal to 2000 nm). 
Note: The grinding (pulverizing) is achieved by shockwaves generated through the explosion of microbubbles. In the context of physics, the term “mechanical”, as in “mechanical energy” refers to the motion of objects and/or particles. Furthermore, the term “mechanical” as defined by Merriam-Webster can mean “caused by, resulting from, or relating to a process that involves a purely physical as opposed to a chemical or biological change or process”. In this context, it is understood that shockwaves are a mechanical phenomenon. Therefore, the grinding, by virtue of being carried out by application of shockwaves, a mechanical phenomenon, is understood to be a type of mechanical grinding. Thus, it is understood that the grinding step in Kim is a step of Mechanically grinding. Examiner notes that any chemical treatment before or during the grinding does not change the fact that the grinding itself is mechanical. If such were the case, the charring step (which is a chemical process) would disqualify the claimed method from including the claimed step of mechanically grinding in the same way as any other chemical treatment. 
Kim does not explicitly teach pyrolysing hemp stalks to produce the char material. 
However, as discussed above, Kim does teach carbonizing hemp (paragraph [0019]). In light of such a teaching, a person having ordinary skill in the art would find it obvious to use any portion of a hemp plant, including the stalk, when practicing the method of Kim. The selection of a known material based on its suitability for its intended use has been found to support a prima facie obviousness determination (see MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim by selecting hemp stalk as the cellulose to be charred, thereby selecting a cellulosic material which may be predictably carbonized to form char.
Modified Kim does not explicitly teach cutting the hemp stalk prior to the drying thereof.
However, as discussed above, Kim does teach a step S10 of preparing the cellulose sample (i.e. the hemp stalk in modified Kim), wherein the sample may be provided as a powder (Figure 1, Paragraphs [0019]-[0021]). When the cellulose (hemp stalk) is provided as a powder, it will necessarily have undergone a step of milling/cutting. Furthermore, Kim teaches another embodiment wherein the cellulose may be hemp, and is prepared by cutting (paragraphs [0050] and [0051]). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim by cutting the hemp stalks in preparation for drying an pyrolysis in order to obtain downsized (i.e. cut) hemp stalks predictably prepared for drying and pyrolysis.
Modified Kim is silent to the step of drying the hemp stalk being carried out by drying the hemp stalk on a field for a period of less than 7 days.
However, it is well understood that biomass (or any article for that matter) can be dried by exposure to solar radiation in an outside environment (e.g. on a field). Furthermore, a person having ordinary skill in the art would recognize that natural drying by prolonged exposure to solar radiation in an outside environment is a low cost, low energy, and environmentally friendly method of drying an article. 
Regarding a drying period of less than 7 days, it is well understood that drying time is a result effective variable in any drying process. In natural drying by exposure to solar radiation in an outside environment, the drying period would need to be long enough to effect complete and/or sufficient drying. The drying period would need to be sort enough to avoid wasting time and to avoid the risk of the material being rewetted rain, rotting, or being damaged by other environmental effects. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim by drying the hemp stalk on a field, i.e. by exposing it to solar radiation in an outside environment, in order to dry the hemp stalk in a manner which is low cost, low energy, and environmentally friendly. In making such a modification, it would also be obvious to optimize the drying period for the hemp stalk, e.g. by selecting a drying period of less than 7 days during which the hemp stalk is left of the field to dry, in order successfully dry said hemp stalk.
Modified Kim does not explicitly teach pyrolysing the hemp stalk at a temperature of 1100 °C.
However, as discussed above, Kim does teach charring the cellulose (i.e. the hemp) at a temperature in the range of 500-1500 °C to create a char material (carbonized cellulose) (Figure 1, paragraphs [0019], [0025], and [0026]). The claimed range of pyrolysis temperature overlaps the pyrolysis temperature range taught by Kim. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim by pyrolysing the hemp stalks at a temperature of a temperature of above 1100 °C, e.g. a temperature of 1100-1500 °C, in order to predictably char the hemp stalks, as such a temperature range is indicated to be workable by Kim’s teachings on temperature.
Modified Kim is silent to grinding the char for a period of 1 and 16 hours.
However, a person having ordinary skill in the art would recognize that grinding time is a result effective variable in any grinding process. If grinding time is too short, material will be insufficiently ground. Grinding times that a too long will waste energy and time and risk grinding material to small a size. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim by optimizing the grinding time, e.g. such that the char is ground for a period between 1 and 16, in order to effectively grind the char. 
Modified Kim is silent to a step of screening the ground char with a 2 micron screen to create a screened char of less than 2 microns and to capturing the screened char of less than two microns.
However, Kim does teach manufacturing fine cellulose char of a desired size (Figure 1, paragraphs [0040]). Furthermore, as discussed above, Kim does teach manufacturing char particles having a size (length) ranging from ones of nm to tens of nm (Figure 1, paragraphs [0032], [0039], and [0040]). Such char particles have a size of less than 2 microns (2 microns being equal to 2000 nm). A person having ordinary skill in the art would recognize that the addition of a screening step to would be desirable, as it would allow for char particles of a desired size to be separated from those of an undesirable size. Screening systems for classifying powders using screens are well known in the art, as is the use thereof, as evidenced by Voorhees.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim in view of Voorhees by adding a step of screening the ground char with a 2 micron screen to create a screened char of less than 2 microns, in order to separate a fraction of hemp char particles having a desired size from those that do not, and by adding a step of capturing the screened char of less than two microns, in order to obtain said desired fraction.
Modified Kim does not explicitly teach forming a mixture of charred hemp particles wherein more than 50% of particles formed are between 1 and 2 microns in size.
However, Kim teaches manufacturing fine cellulose char of a desired size (Figure 1, paragraphs [0040]). In light of this teaching, a person having ordinary skill in the art would be motivated to apply the method of Kim to the manufacture of char particles having a variety of sizes, not just those having sizes explicitly suggested in Kim. Furthermore, Kim teaches that the carbonized cellulose (i.e. charred hemp stalks in modified Kim) has a size in the range of ones of microns to tens of microns prior to the step of milling (paragraph [0039]). Thus, a person having ordinary skill in the art would recognize that a mixture of char particles, wherein 50% of the particles therein are between 1 and 2 microns in size, could be obtained from the process of modified Kim. 
Absent evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim by using the method thereof to predictably manufacture char particles having a wide variety of different desired sizes, including, but not limited to, a mixture of char particles, wherein 50% of the particles therein are between 1 and 2 microns in size.

Claims 4 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Voorhees as applied to claims 1 and 16 above, and further in view of Retsch (Retsch.com: “High Energy Ball Mill Emax”; date obtained from WayBack Machine).
With regard to claim 4: Modified Kim is silent to the milling being performed in a high energy ball mill.
However, high energy ball mills are known in the art as evidenced by Retsch. Retsch teaches that high energy ball mills can be used to mill material to a size of less than 80 nm (see “Final fineness” under “Features”). 80 nm is a size which can be described as tens of nanometers. As discussed in the rejection of claim 1 above, the milling step S50 of modified Kim mills the char to a size (length) ranging from ones of nm to tens of nm (Kim: Figure 1, paragraphs [0032], [0039], and [0040]). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim in view of Retsch by replacing the milling device used in modified Kim with a high energy ball mill, like that of Retsch, in order to predictably mill the char particles to a size in the range of tens of nm.
With regard to claim 15: Modified Kim is silent to the grinding vessel being a steel vessel with steel grinding balls. 
However, high energy ball mills are known in the art as evidenced by Retsch. Retsch teaches that high energy ball mills can be used to mill material to a size of less than 80 nm (see “Final fineness” under “Features”). Furthermore, Retsch teaches that the grinding balls, i.e. the grinding tools may be made of steel (see “Material of grinding tools” under “Features”).  80 nm is a size which can be described as tens of nanometers. As discussed in the rejection of claim 1 above, the milling step S50 of modified Kim mills the char to a size (length) ranging from ones of nm to tens of nm (Kim: Figure 1, paragraphs [0032], [0039], and [0040]). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim in view of Retsch by replacing the grinding vessel used in modified Kim with a grinding vessel in the form of a high energy ball mill, like that of Retsch, wherein the grinding balls are made of steel, in order to predictably mill the char particles to a size in the range of tens of nm.
Modified Kim is silent to the grinding vessel itself being made of steel. However, a person having ordinary skill in the art should recognize that the grinding vessel should be made of a strong, durable material in order to support the grinding of material with steel balls therein. Steel is a well-known material and is well understood to be strong and durable. The selection of a known material based on its suitability for its intended use has been found to support a prima facie obviousness determination (see MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim by forming the grinding vessel from steel in order to obtain a strong and durable grinding vessel capable of supporting the grinding of material with steel balls therein.
With regard to claims 16 and 17: Modified Kim, modified in view of Retsch to use a high energy ball mill, does not explicitly teach the type of grinding used, i.e. dry or wet grinding. 
However, the grinding vessel (high energy ball mill) of modified Retsch can be used for dry or wet grinding (Retsch: “Feed material” under “Features”). It is well established that it would be obvious to one of ordinary skill in the art to apply a known technique to a known method to yield predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim in view of Retsch by carrying out the grinding processes as either one of a wet or dry grinding process, in order to predictably grind the char in modified Kim.
With regard to claim 18: In modified Kim, the process of grinding is a wet grinding process performed for a first duration between 1 and 16 hours (see rejections of claims 16 and 19 above).
Modified Kim is silent to a step of drying to create an agglomerated ground char and re-grinding the agglomerated ground char in a dry grinding process.
However, a person having ordinary skill in the art would recognize that it is desirable to dry the wet ground char after the wet grinding process, at least for the purposes of storing said ground char. It should be recognized that the wet ground char will necessarily agglomerate during the drying, as powdery substances have the tendency to clump when damp. The char in modified Kim will necessarily be damp for a period either before or during the drying process. As such a person having ordinary skill in the art would find it desirable to subject the dried char to a dry grinding process to break up the clumped/agglomerated portions thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim by adding a drying step in order to dry the char from the wet grinding process, and by adding a dry grinding process post drying in order to break up the clumped/agglomerated portions of the char formed during the drying process thereof. 
With regard to claim 19: Modified Kim is silent to separating the material resulting from the 2-micron screen into particles smaller than 2 microns and particles larger than 2 microns and regrinding the particles having a size greater than 2 microns.
However, Kim does teach manufacturing fine cellulose char of a desired size (Figure 1, paragraphs [0040]). Furthermore, as discussed above, Kim does teach manufacturing char particles having a size (length) ranging from ones of nm to tens of nm (Figure 1, paragraphs [0032], [0039], and [0040]). Such char particles have a size of less than 2 microns (2 microns being equal to 10000 nm). As such a person having ordinary skill in the art would desire to regrind any screened char particles having a size greater than 2 microns, as particles of said size are larger than those desired in Kim.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim by adding steps of separating the material resulting from the 2-micron screen into particles smaller than 2 microns and particles larger than 2 microns and regrinding the particles having a size greater than 2 microns, in order to increase the yield of particles having the desired size and decrease the yield of particles having a larger than desired size.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Voorhees as applied to claim 1 above, and further in view of Giorcelli (“Biochar as a high performance low cost filler for polymer composites”).
With regard to claim 5: Modified Kim does not explicitly teach admixing desired fraction from the classification system with a polymer.
However, Kim does teach that the char particles obtained from the method thereof have a high strength, making them a suitable reinforcing agent in various composites (paragraph [0029]). Furthermore, Kim mentions the use of biomaterials in polymer composites (paragraph [0006]). Giorcelli teaches the use of biochar as a substitute for other, more expensive carbon fillers, such as carbon nanotubes and graphene, in the manufacture of polymer composites.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim in view of Giorcelli by using the desired fraction from the classification system as a carbon filler in a polymer composite, in order to create a high strength, relatively low cost carbon-polymer composite.

Claims 7-9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Giorcelli.
With regard to claim 7: Kim teaches a process for creating a mixture of particulate (nano-sized) charred cellulose, wherein the cellulose from which the charred cellulose is made may be Hemp (abstract, Figure 1, Paragraphs [0003] and [0019]), the method comprising: 
Carbonizing in step S30 a portion of cellulose, which may be hemp, in a furnace, said furnace being flushed with an inert gas, which may be nitrogen, and then heated to a temperature in the range of 500-1500 °C, wherein the temperature of 500-1500 °C is held for 0.5 to 4 hours to create a char material (carbonized cellulose) (Figure 1, paragraphs [0019], [0025], and [0026]). Based on Kim’s teaching that carbonization is carried out in an inert atmosphere (paragraph [0025]), it should be recognized that the inert (nitrogen) atmosphere is maintained over the carbonization period of 0.5 to 4 hours.
Milling (pulverizing) the char by a milling process in step S50 for a period sufficient to reduce the char into a plurality of particles having an irregular polyhedron shape, i.e. the form of a flake, and having a size (length) ranging from ones of nm to tens of nm, in order to create char particles ranging in size from ones of nm to tens of nm (Figure 1, paragraphs [0029], [0032], [0039], and [0040]). Although it is not explicitly stated, said particles having sizes ranging from ones of nm to tens of nm have an average size of less than 2 microns (2 microns being equal to 2000 nm).
Although it is not explicitly stated, it is clear that the char is removed from the furnace in Kim, i.e. before it is mixed with a fluid in step S40, or at least before it is milled in step S50, as the milling step S50 does not take place in the furnace (Figure 1, paragraphs [0030]-[0034]). Likewise, although it is not explicitly stated, the char is allowed to cool after it is removed from the furnace Kim, i.e. before it is mixed with the fluid in step S40. It is clear that such cooling takes place in light of the fact that the fluid to which the char is added to in step S40 is in liquid form, as evidenced by Kim’s teaching that the fluid supports the flow of inert gas bubbles (microbubbles) therethrough (Figure 1, paragraphs [0030]-[0040]). If char had not been cooled prior to its mixing with the fluid, which may be, for example, acetone, isopropyl alcohol, or hexane, the addition of the char to the fluid would certainly result in the rapid evaporation of the fluid.
In the alternative, i.e. in the unlikely scenario that Kim did not comprise a step removing the char from the furnace and allowing it to cool, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim by adding a step of removing the char from the furnace and allowing it to cool, in order to prevent the hot char from causing rapid evaporation of the fluid in the fluid mixing step S40.
Kim does not explicitly teach heating the carbonization furnace to a temperature of greater than 1100 °C.
However, as discussed above, Kim does teach carbonizing the cellulose (i.e. the hemp) in the carbonization furnace at a temperature in the range of 500-1500 °C to create a char material (carbonized cellulose) (Figure 1, paragraphs [0019], [0025], and [0026]). The taught carbonization furnace temperature range of Kim overlaps the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim by heating the carbonization furnace to a temperature of above 1100 °C, e.g. a temperature of 1100-1500 °C, in order to predictably carbonize the hemp therein, as such a temperature range is indicated to be workable by Kim’s teachings on temperature.
Modified Kim does not explicitly teach holding the temperature of greater than 1100 °C for at least one hour.
However, as discussed above, the carbonizing temperature in modified Kim is held for a time period of 0.5 to 4 hours. The range of taught charring times in Kim overlaps the claimed range of carbonizing times. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I). Furthermore, a person having ordinary skill in the art would recognize that carbonizing time is a result effective variable in carbonization/pyrolysis. Insufficient carbonizing time will yield insufficiently carbonized product, and excessive carbonizing time will waste time and energy and yield an excessively carbonized product. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim by optimizing the carbonizing time thereof, such that the carbonizing temperature of greater than 1100 °C is held in the furnace for at least one hour, in order to obtain a product that has been carbonized to a desired extent.
	Modified Kim does not explicitly teach that the nitrogen flow is maintained over the at least 60 minutes during which the furnace is maintained at a temperature greater than 1100 °C to maintain a low oxygen environment for the creation of the char.
 	However, Kim does teach purging the furnace and the cellulose (hemp) with inert gas (nitrogen) prior to heating it to the temperature greater than 1100 °C for carbonization (Figure 1, paragraphs [0019], [0025], and [0026]). Furthermore, Kim teaches conducting the carbonization in an inert atmosphere (e.g. one of nitrogen) (Figure 1, paragraphs [0019], [0025], and [0026]). A person having ordinary skill in the art would recognize that flowing nitrogen through the furnace over the carbonization period of at least 60 minutes would cause an inert atmosphere to be preserved therein. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim by flowing nitrogen through the furnace over the entire carbonization period of at least 60 minutes, during which the furnace is held at the temperature of 1100 °C, in order to preserver an inert atmosphere in said furnace.
Modified Kim is silent to a process for creating a masterbatch comprising a plurality of hemp char particles and a polymer, the process comprising steps of: combining the char particles having an average particle size of less than 2 microns with at least one polymer, wherein the ratio of char particles to polymer is between 10:90 and 50:50; and mixing the polymer and the char particles to form the masterbatch.
However, Kim does teach that the char particles obtained from the method thereof have a high strength, making them a suitable reinforcing agent in various composites (paragraph [0029]). Furthermore, Kim mentions the use of biomaterials in polymer composites (paragraph [0006]). Giorcelli teaches the use of biochar as a substitute for other, more expensive carbon fillers, such as carbon nanotubes and graphene, in the manufacture of polymer composites.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim in view of Giorcelli by using the char particles as a carbon filler in a polymer composite, in order to create a high strength, relatively low cost carbon-polymer composite.
Kim modified in view of Giorcelli as above, i.e. wherein the char particles are used as carbon filler in a carbon-polymer composite, involves creating a masterbatch comprising a plurality of hemp char particles and a polymer the process comprising steps of: combining the char particles having an average particle size of less than 2 microns with at least one polymer; and mixing the polymer and the char particles to form the masterbatch.
Modified Kim remains silent to the ratio of char particles to polymer being between 10:90 and 50:50.
However, a person having ordinary skill in the art would recognize that the blending ratio of materials in a composite is a result effective variable. In this case, if the ratio of char particles to polymer is too low, benefits of the added char, such as any strengthening or conductivity enhancement effects, will not be obtained in the final composite material. On the other hand, if the ratio of char particles to polymer is too high, the char will have a negative effect on the structural integrity of the composite. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim by optimizing the blending ratio of char particles to polymer, i.e. such that it is between 10:90 and 50:50, in order to obtain a composite material having desired properties. 
With regard to claim 8: Modified Kim does not explicitly teach that at least 90 % of all the char particles are less than 2 microns in size. However, as discussed above, modified Kim teaches milling (pulverizing) the char by a milling process in step S50 for a period sufficient to reduce the char into a plurality of particles having a size (length) ranging from ones of nm to tens of nm, in order to create char particles ranging in size from ones of nm to tens of nm (Kim: Figure 1, paragraphs [0032], [0039], and [0040]). Although it is not explicitly stated, said particles having sizes ranging from ones of nm to tens of nm all have sizes of less than 2 microns (2 microns being equal to 2000 nm). Therefore, more than 90 % of all the char particles in modified Kim are less than 2 microns in size.
With regard to claim 9: Modified Kim does not explicitly teach that at least 95% of all the char particles are less than 2 microns in size. However, as discussed in the rejections above, e.g. those of claims 9 and 10, it is clear that the milled char particles in modified Kim have a size of less than 2 microns.
Modified Kim is silent to the char particles having an average size between 1 and 2 microns
However, Kim teaches manufacturing fine cellulose char of a desired size (Figure 1, paragraphs [0040]). In light of this teaching, a person having ordinary skill in the art would be motivated to apply the method of Kim to the manufacture of char particles having a variety of sizes, not just those having sizes explicitly suggested in Kim. Furthermore, Kim teaches that the carbonized cellulose (i.e. charred hemp stalks in modified Kim) has a size in the range of ones of microns to tens of microns prior to the step of milling (paragraph [0039]). Thus, a person having ordinary skill in the art would recognize that char particles having an average size between 1 and 2 microns could be obtained from the process of modified Kim. 
Absent evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim by using the method thereof to predictably manufacture char particles having a wide variety of different desired sizes, including, but not limited to, a desired char particle fraction having an average size between 1 and 2 microns.
With regard to claims 11 and 12: The milling process of modified Kim is a wet milling process, wherein the char may be mixed with a non-aqueous solvent such as hexane, benzene, or toluene in step S40, prior to being ground by the grinding vessel 4 during step S50 (Kim: Figure 1, paragraphs [0030]-[0033]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Giorcelli as applied to claim 7 above, and further in view of Retsch.
With regard to claim 10: Modified Kim is silent to the milling process being performed in a ball mill.
However, high energy ball mills are known in the art as evidenced by Retsch. Retsch teaches that high energy ball mills can be used to mill material to a size of less than 80 nm (see “Final fineness” under “Features”). 80 nm is a size which can be described as tens of nanometers. As discussed in the rejection of claim 1 above, the milling step S50 of modified Kim mills the char to a size (length) ranging from ones of nm to tens of nm (Kim: Figure 1, paragraphs [0032], [0039], and [0040]). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim in view of Retsch by replacing the milling device used in modified Kim with a high energy ball mill, like that of Retsch, in order to predictably mill the char particles to a size in the range of tens of nm.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Giorcelli as applied to claim 7 above, and further in view of Voorhees
With regard to claim 13: Modified Kim is silent to a step of classifying the char particles of less than 2 microns to remove particles of more than 2 microns in size.
However, Kim does teach manufacturing fine cellulose char of a desired size (Figure 1, paragraphs [0040]). Furthermore, as discussed above, Kim does teach manufacturing char particles having a size (length) ranging from ones of nm to tens of nm (Figure 1, paragraphs [0032], [0039], and [0040]). Such char particles have a size of less than 2 microns (2 microns being equal to 10000 nm). A person having ordinary skill in the art would recognize that the addition of a classification step to would be desirable, as it would allow for char particles of a desired size to be separated from those of an undesirable size, e.g. those having sizes of larger than 2 microns. Classification systems for classifying powders are well known in the art, as is the use thereof, as evidenced by Voorhees.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kim in view of Voorhees by adding a step of classifying the milled char with a classification system, in order to separate a fraction of hemp char particles having a desired size from those that do not, e.g. those more than 2 microns in size, and by adding a step of collecting the desired fraction from the classification system, in order to obtain said desired fraction.

 Examiner’s Comment
In the interest of expediting prosecution, Examiner presents the following comments on the present claims. 
	The claims recite the production of a milled char material having an irregular polyhedron shape.
Real world objects that are “flat”, to an extent such that may be perceived as two-dimensional, are not actually two-dimensional. For example, a sheet of paper may be perceived as two-dimensional. However, it is understood that a sheet of paper is, in fact, three dimensional, as it has a height/depth, albeit one that is small in comparison to its length and width. Therefore, “flat” objects, such as sheets of paper, are in fact polyhedrons, despite the possibility that they would be perceived as two-dimensional.
	The shape of the milled char produced in the claimed method is expected to be an inherent result of the method steps leading up to and including the step of milling said char.
	Mere changes in shape are considered to be matters of obvious design choice absent persuasive evidence that a particular configuration is significant (MPEP 2144.04(IV)B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                  /JONATHAN LUKE PILCHER/Examiner, Art Unit 1772